        Case 3:19-cv-04238-MMC Document 62 Filed 11/08/19 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES

Date: November 8, 2019          Time: 10:33 – 11:23     Judge: MAXINE M. CHESNEY
                                      = 50 minutes
Case No.: 19-cv-04238-MMC       Case Name: Proofpoint, Inc. v. Vade Secure, Incorporated

Attorney for Plaintiff: Iman Lordgooei, Jodie Cheng, Sean Pak
Attorney for Defendant: Barton Rankin

Deputy Clerk: Tracy Geiger                  Not Reported or Recorded

                                  PROCEEDINGS
Initial Case Management Conference – held.
(X) Case referred to (direct) Magistrate Judge Sallie Kim for SETTLEMENT
CONFERENCE to be held in mid-February 2020, or as soon thereafter as her calendar will
permit.

PRETRIAL SCHEDULE:

Deadline to Amend: May 28, 2020
Discovery Cutoff: December 11, 2020
Expert Disclosure: January 11, 2021
Expert Rebuttal: February 12, 2021
Expert Discovery cutoff: March 12, 2021
Further Status Conference: March 12, 2021 at 10:30 a.m.
Joint Status Conference Statement due: March 5, 2021
Daubert/Dispositive Motions to be filed by: March 26, 2021
(Opposition due April 23, 2021; Reply due May 7, 2021)
Daubert/Dispositive Motion Hearing May 28, 2021 at 9:00 a.m.
Final Pretrial Conference: July 13, 2021 at 10:00 a.m.
Trial: July 26, 20201 at 9:00 a.m., for 8 to 14 days, by (X) Jury ( ) Court

Order to be prepared by:
( )   Plaintiff               ( )     Defendant             (X)     Court

Notes: Preliminary Injunction Briefing Schedule:
Opposition due December 6, 2019; Reply due December 20, 2019.
Hearing: January 17, 2020 at 9:00 a.m.
